Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 February 01, 2016

The Court of Appeals hereby passes the following order:

A16A0801. ANDRE RICO PERKINSON v. THE STATE.

      Andre Perkinson pled guilty to sale and distribution of cocaine and possession
of cocaine and was allowed to serve the majority of his sentence on probation. The
trial court revoked his probation after he violated the conditions thereof. Perkinson
then filed this direct appeal. We lack jurisdiction.
      An application for discretionary review is required to appeal a probation
revocation order. OCGA § 5-6-35 (a) (5); Andrews v. State, 276 Ga. App. 428, 430-
431 & n. 3 (1) (623 SE2d 247) (2005). Perkinson’s failure to comply with the
discretionary review procedure deprives us of jurisdiction to consider this appeal,
which is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            02/01/2016
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.